Case 2:17-cv-11910-MAG-DRG ECF No. 457-45 filed 10/23/18   PageID.11777   Page 1 of
                                      3




        EXHIBIT 1-43
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-45 filed 10/23/18                                     PageID.11778        Page 2 of
                                       3
                             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

 Kisselburg, Alexander

From:                                  Hoffmann, Derek W <HoffmannDW@state.gov>
Sent:                                  Tuesday, January 2, 2018 1:51 PM
To:                                    King, Matthew
Cc                                     Clark, Kris L; Nobles, David T; Holt, Kenneth; Kisselburg, Alexander
Subject:                               RE: DHS-Iraqi DCM Meeting on Deportees Wishing to Return


Thnks very much Matt — I'd note from their side, Iraqis are ready to move on the voluntary deportees now. At an event
a couple weeks ago, DCM pulled me aside to raise this, and he has also called me about it.

Best,

Derek Hoffmann
Political Unit Chief
U.S. Department of State Iraq Desk
Office phone: 202-647-7227
Email: HoffmannDW@state.gov

Official
UNCLASSIFIED


From: King, Matthew [rnailto:matthew.king@hq.dhs.gov]
Sent: Tuesday, January 02, 2018 1:09 PM
To: Hoffmann, Derek W <HoffmannDW@state.gov>
Cc: Clark, Kris L <ClarkKL2@state.gov>; Nobles, David I<NoblesDT@state.gov>; Holt, Kenneth
<kenneth.holt@HQ.DHS.GOV>; Kisselburg, Alexander <Alexander.Kisselburg@HQ.DHS.GOV>
Subject: RE: DHS-Iraqi DCM Meeting on Deportees Wishing to Return

Thanks Derek —good chatting with you. I am also looping in my Director and DD of MEASA, Ken and Alex. Let us run with
this and try to engage our boss, Ambassador Nealon. Cheers for now -- Matt

Matthew H. King
Deputy Assistant Secretary
Office of international Engagement
U.S. Department of Homeland Security
(202) 282-8711
matthew.kinePho.dhs.gov


From: Hoffmann, Derek W [mailto:HoffrnannDW@state.gov]
Sent: Tuesday, January 02, 2018 1:05 PM
To: King, Matthew
Cc: nark, Kris 1; Nobles, David T
Subject: DHS-Iraqi DCM Meeting on Deportees Wishing to Return

Mr. King,

Good speaking with you this morning. Per our telephone conversation, I'm seeking to set up a DHS-Iraqi Embasty
meeting here in Washington to close the loop on the several deportees in U.S. custody who've indicated they wish to
return to Iraq. Please let me know what dates and times would work well for you to meet with the Iraqi DCM here in
Washington in the near term.

                                                                 J.
                                                                                                       DHSHAMAMA000066
Case 2:17-cv-11910-MAG-DRG ECF No. 457-45 filed 10/23/18   PageID.11779    Page 3 of
                                      3
                     HIGHLY CONFIDENTIAL - ATTORNEYS! EYES ONLY
Best,

Derek Hoffmann
Political Unit Chief
U.S. Department of State Iraq Desk
Office phone: 202-647-7227
Email: HoffmannDW@state.gov



Official
UNCLASSIFIED




                                         2
                                                                DHSHAMAMA000067
